— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered June 8, 1988, convicting him of aggravated unlicensed operation of a motor vehicle in the second degree and operation of a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not abuse its discretion by denying the defendant’s request for youthful offender status. Moreover, we find no basis for exercising our discretion by vacating the conviction and adjudicating the defendant a youthful offender.
The defendant’s other contentions are either without merit, or need not be addressed in light of our determination. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.